 



Exhibit 10.1
THIRD AMENDMENT TO SALE AND SERVICING AGREEMENT
(Hercules Funding Trust I)
     THIS THIRD AMENDMENT TO THE SALE AND SERVICING AGREEMENT, dated as of
July 28, 2006 (this “Amendment”), is entered into in connection with that
certain Sale and Servicing Agreement, dated as of August 1, 2005 (as amended,
supplemented, restated or replaced from time to time, the “Sale and Servicing
Agreement”), by and among Hercules Funding Trust I, as the issuer (together with
its successors and assigns in such capacity, the “Issuer”), Hercules Funding I,
LLC, as the depositor (together with its successors and assigns in such
capacity, the “Depositor”), Hercules Technology Growth Capital, Inc., as the
originator (together with its successors and assigns in such capacity, the
“Originator”) and as the servicer (together with its successors and assigns in
such capacity, the “Servicer”), U.S. Bank National Association, as the indenture
trustee (together with its successors and assigns in such capacity, the
“Indenture Trustee”) and as the collateral custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”), Lyon
Financial Services, Inc. d/b/a/ U.S. Bank Portfolio Services, as the backup
servicer (together with its successors and assigns in such capacity, the “Backup
Servicer”) and Citigroup Global Markets Realty Corp., as the initial noteholder
(together with its successors and assigns in such capacity, the “Initial
Noteholder”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Sale and Servicing Agreement.
R E C I T A L S
     WHEREAS, the above-named parties have entered into the Sale and Servicing
Agreement, and, pursuant to and, in accordance with Section 11.02 thereof, the
parties hereto desire to amend the Sale and Servicing Agreement in certain
respects as provided herein;
     NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENT.
     The definition of “Amortization Date ” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended and restated in its entirety as follows:
     ““Amortization Date”: The date that occurs 364 days after July 31, 2006 (or
if such date is not a Business Day, the preceding Business Day), as such date
may be extended pursuant to Section 2.09.”
     SECTION 2. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
     Except as specifically amended hereby, all provisions of the Sale and
Servicing Agreement shall remain in full force and effect. This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Sale and Servicing Agreement other than as expressly set forth herein and
shall not constitute a novation of the Sale and Servicing Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 3. REPRESENTATIONS.
     Each of the Issuer, Originator, Depositor and Servicer represent and
warrant as of the date of this Amendment as follows:
     (i) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
     (ii) the execution, delivery and performance by it of this Amendment are
within its powers, have been duly authorized, and do not violate (A) its
charter, by-laws, or other organizational documents, or (B) any Applicable Law;
     (iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it;
     (iv) this Amendment has been duly executed and delivered by it;
     (v) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and
     (vi) there is no Servicer Default, Event of Default or termination or
optional termination, each as described in the Sale and Servicing Agreement.
     SECTION 4. CONDITIONS TO EFFECTIVENESS.
     The effectiveness of this Amendment is conditioned upon the following:
     (i) delivery of executed signature pages by all parties hereto;
     (ii) confirmation by the Initial Noteholder of receipt in immediately
available funds of $312,500.00, constituting payment by the Issuer of the
Renewal Fee.
     SECTION 5. MISCELLANEOUS.
     (a) This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.
     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

-2-



--------------------------------------------------------------------------------



 



     (c) This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.
     (d) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.
     (f) This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.
     (g) By its signature below, the Indenture Trustee acknowledges that this
Amendment shall constitute the notice required by Section 2.09 of the Sale and
Servicing Agreement.
     (h) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).
[Remainder of Page Intentionally Left Blank]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

          THE ISSUER:   HERCULES FUNDING TRUST I
 
            By: Wilmington Trust Company, not in its
individual capacity, but solely as Owner Trustee
 
       
 
  By:   /s/ Rachel L. Simpson
 
       
 
      Name: Rachel L. Simpson
Title: Sr. Financial Services Officer
 
        DEPOSITOR:   HERCULES FUNDING I LLC
 
       
 
  By:   /s/ Scott Harvey
 
       
 
      Name: Scott Harvey
Title: Vice President
 
       
THE ORIGINATOR
        AND SERVICER:   HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
 
       
 
  By:   /s/ David M. Lund
 
       
 
      Name: David M. Lund
Title: Vice President Finance
 
       
THE COLLATERAL CUSTODIAN
        AND INDENTURE TRUSTEE:   U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kyle Harcourt
 
       
 
      Name: Kyle Harcourt
Title: Vice President

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



          THE BACKUP SERVICER:   LYON FINANCIAL SERVICES, INC.
 
       
 
  By:   /s/ Lisa M. Olm
 
       
 
      Name: Lisa M. Olm
Title: Director of Contract Administration
 
        THE PAYING AGENT:   U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kyle Harcourt
 
       
 
      Name: Kyle Harcourt
Title: Vice President
 
        THE INITIAL NOTEHOLDER:   CITIGROUP GLOBAL MARKETS REALTY CORP.
 
       
 
  By:   /s/ John Pawlowski
 
       
 
      Name: John Pawlowski
Title: Authorized Signer

 